Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2017

                                      No. 04-17-00091-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                 v.

                                      Hector R. RAMIREZ,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT002640-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        After we granted Appellee’s first, second, and third motions for extension of time to file
the brief, Appellee’s brief was due on November 15, 2017. See TEX. R. APP. P. 38.6(b), (d). On
the thrice-extended due date, Appellee filed a fourth motion for extension of time to file the brief
until November 22, 2017, for a total extension of eighty-nine days. See id. R. 10.5(b). Appellee
explained that counsel’s law offices suffered substantial damage from Hurricane Harvey, and
counsel needs additional time to file the brief.
       Appellee’s motion is GRANTED. Appellee’s brief is due on November 22, 2017.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court